Honorable Sim W. Goodall
County Attorney, Hall County
County Courthouse
Memphis, Texas             Opinion No. W-1113
                          Re:   Authority of Commis-
                                sioners Court to purchase
                                existing hospital facili-
                                ties for use as a
                                county hospital; autho-
                                rity of Commissioners
                                Court to employ counsel;
                                authority for the
                                creation of a hospital
                                district in Hall
Dear Mr. Goodall:               County.
          Your letter of July 12, 1961, requests our
opinion on the following six questions.
         "#l. Is the commissioners court
          authorized to purchase existing
          hospital facilities with the pro-
          ceeds from the sale of the hospital
          bonds?
         "#2. Is the commissioners court
          authorized to employ an attorney
          at the rate of $20.00 per hour to
          Investigate the problems with regard
          to the construction of a County
          Hospital and to advise the court on
          legal issues? This legal fee to be
          paid by the county.



         “#4.  Is it practical or legally
          possible to establish a hospital
          district within the boundaries of
          this county this year?
  Honorable Sim W. Goodall, page 2 (WW-1113)

         "#5. May the commissioners court
          delay the construction of a county
          hospital until such time as a hospital
          district is established?
         "#6. Are the tax consequences and
          other facts stated in the inclosed
          FINANCIAL ANALYSIS prepared by the
          attorney employed by three of the
          commissioners correct?"
          The powers of Commissioners Courts in regard to
county hospitals are found in Article 4478, Vernon's Civil
Statutes. Expltcit power to "purchase or erect all neces-
sary buildings, as is set out in that article, seems to
us the clearest of authority for the purchase of existing
hospital facilities.
          In answer to your second question, we are of the
opinion that the employment of an attorney in this Instance
was authorized. While a Commissioners~court may not retain
an attorney for general legal services, it may employ an
attorney for service in a particular matter that is of
unusual public importance. Attorney General's Opinions Nos.
O-7474 (1946), O-4995 (1942 ; O,-1372'(1939);Gibson v. Davis,
236 S.W. 202 (civ.App. 1921 I; 15 Tex.Jur.2d 277, Counties,
Sec. 48.
          Fees for such legal services should be paid from
the county's General Fund. Attorney General's Opinions Nos.
O-4955, O-1372.
          Your fourth and fifth questions relate to the
establishment of a hospital district in-Hall County. Accord-
ing to the United States Census of 1960, Hall County's popu-
lation Is 7,322. Legislation permitting the creation of
hospital districts does not apply to counties with a popula-
tion of less than 190,000, other than Galveston County.
Article '4494n,Vernon's Civil Statutes; Texas Constitution,
Article IX, Section 4. Although special provisions for the
establishment of hospital districts in certain specified
counties have been enacted in recent years, Hall County is not
one of those so favored. Texas Constitution, Article IX,
Sections 5, 6, 7 and 8.
          Your sixth question is not within our province.
This office is authorized to render opinions on questions of
law only.
-.   -




         Honorable Sim W. Goodall, page 3 (WW-1113)

                                SUMMARY
                     The Commissioners Court of Hall
                     County is authorized to purchase
                     existing hospital facilities for
                     use as a county hospital; and to
                     employ an attorney for the
                     special purpose of advising the
                     Court in regard to legal matters
                     relative to the construction of
                     such county hospital. Fees for
                     such legal services should be
                     paid from the county's General
                     Fund. No authority exists for
                     the creation of a hospital district
                     in Hall County.

                                       Yours very truly,
                                       WILL WILSON
                                       Attorney General of Texas


         GH:lgh                        BY
                                            Gilbert Hargrave
                                            Assistant
         APPROVED:
         OPINION COMMITTEE
         W. V. Geppert, Chairman
         Pat Bailey
         Howard Mays
         Jack N. Price
         Dudley McCalla
         REVIEWED FOR THE ATTORNEY GENERAL
         BY: Houghton Brownlee, Jr.